DETAILED ACTION
In application filed on 05/24/2019, Claims 1-8, 10, 12-13, 15-17 and 20-21 and 23-24 are pending. Claims 1-8, 10, 12-13, 15-17, 20-21, and 23-24 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen E. Marsman Ph.D. on 01/25/2022.
The application has been amended as follows:

(currently amended): A method for detecting the presence of an analyte in a sample from a subject or source, said method comprising:
providing a diagnostic substrate presenting a capture agent;
exposing the sample to the diagnostic substrate, allowing analyte in the sample,
if present, to bind the diagnostic substrate via the capture agent presented thereon which is specific for the analyte;
exposing the diagnostic substrate to a Raman detection agent which binds to the diagnostic substrate via binding to the analyte, or to a complex formed between the analyte and the capture agent, if the analyte is present; and
detecting whether the Raman detection agent bound to the diagnostic substrate using Raman spectroscopy, whereby detection of Raman detection agent bound to the diagnostic substrate indicates the presence of the analyte in the sample;
wherein the Raman detection agent comprises a Raman signal-enhancing metal nanoparticle carrying both a Raman reporter for producing a signal detectable by Raman spectroscopy, and an affinity component for binding the analyte or the complex formed between the analyte and the capture agent on the diagnostic substrate;
wherein the affinity component comprises protein A.

Claim 2 (currently amended): A method for detecting the presence of an analyte in a sample from a subject or source, said method comprising:
providing a diagnostic substrate presenting a capture agent;
exposing the sample to a Raman detection agent, allowing analyte in the sample, if present, to bind the Raman detection agent via an affinity component presented 
exposing the analyte-Raman detection agent complex to the diagnostic substrate, allowing the analyte-Raman detection agent complex to bind the diagnostic substrate via the capture agent presented thereon which is specific for the analyte or the analyte-Raman detection agent complex; and
detecting whether the Raman detection agent bound to the diagnostic substrate using Raman spectroscopy, whereby detection of Raman detection agent bound to the diagnostic substrate indicates the presence of the analyte in the sample;
wherein the Raman detection agent comprises a Raman signal-enhancing metal nanoparticle carrying both a Raman reporter for producing a signal detectable by Raman spectroscopy, and the affinity component for binding the analyte;
wherein the affinity component comprises protein A.

Claim 3 (currently amended): A method for detecting the presence of an analyte in a sample from a subject or source, said method comprising:
providing a diagnostic substrate presenting a capture agent;
providing a Raman detection agent presenting an affinity component;
exposing the sample simultaneously to the diagnostic substrate and the Raman detection agent, allowing the capture agent, the affinity component, and analyte in the sample, if present, to form a complex which is dependent on presence of the analyte for formation; and

wherein the capture agent of the diagnostic substrate is specific for the analyte or a complex formed between the analyte and the Raman detection agent; and
wherein the Raman detection agent comprises a Raman signal-enhancing metal nanoparticle carrying both a Raman reporter for producing a signal detectable by Raman spectroscopy, and the affinity component for binding the analyte or a complex formed between the analyte and the capture agent on the diagnostic substrate;
wherein the affinity component comprises protein A.

Claim 14 (cancelled): 

Claim 21 (currently amended): A Raman detection agent for detecting Raman detection agent for detecting the presence of an analyte in a sample, the Raman detection agent comprising:
a Raman signal-enhancing metal nanoparticle, the nanoparticle carrying both a Raman reporter for producing a signal detectable by Raman spectroscopy, and an affinity component for binding the analyte or a complex formed between the analyte and a capture agent on a diagnostic substrate; 
wherein the Raman signal-enhancing metal nanoparticle is a gold nanoparticle, the Raman reporter is pATP, the affinity component is protein A, the analyte is an antibody, and the capture agent is an antigen.

Claim 22 (cancelled): 

Reasons for Allowance
Claims 1-8, 10, 12-13, 15-17 and 20-24 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-8, 10, 12-13, 15-17 and 20-24 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1-3 and 21 as a whole disclose the combination of steps of independent Claims 1-3 and 21 limitations. 
The closest prior art, Porter et al (US20050089901A1) teaches a method for detecting the presence of an analyte in a sample from a subject or source, said method comprising:
providing a diagnostic substrate (See Fig. 6(1), Para 0100, referred to as Au surface on glass chips)  presenting a capture agent; (See Fig. 6, referred to as capture antibodies)
exposing the sample to the diagnostic substrate, allowing analyte in the sample,
if present, to bind the diagnostic substrate via the capture agent presented thereon which is specific for the analyte (See Fig. 6(2))
exposing the diagnostic substrate to a Raman detection agent (See Fig. 6, referred to as reporter labeled immunogold) which binds to the diagnostic substrate via 
detecting whether the Raman detection agent bound to the diagnostic substrate using Raman spectroscopy, whereby detection of Raman detection agent bound to the diagnostic substrate indicates the presence of the analyte in the sample (Para 0124; See Fig. 13);
wherein the Raman detection agent comprises a Raman signal-enhancing metal nanoparticle carrying both a Raman reporter for producing a signal detectable by Raman spectroscopy (See Fig. 6 reporter labeled immunogold), and an affinity component (Para 0100, referred to as mouse anti-human PSAclone PSA-66 or tracer antibody) for binding the analyte (See Fig. 6) or the complex formed between the analyte and the capture agent on the diagnostic substrate (this limitation is optional).
However, Porter et al (US20050089901A1) does not teach or fairly suggests the combination and steps of the limitation:
wherein the affinity component comprises protein A.
Therefore Claims 2-8, 10, 12-13, 15-17 and 20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1.  
Also, regarding Claim 2, the closest prior art, Porter et al (US20050089901A1) teaches a method for detecting the presence of an analyte in a sample from a subject or source, said method comprising:

exposing the sample to a Raman detection agent, allowing analyte in the sample, if present, to bind the Raman detection agent via an affinity component presented thereon which is specific for the analyte, thereby forming an analyte-Raman detection agent complex (See Fig. 6);
exposing the analyte-Raman detection agent complex to the diagnostic substrate, allowing the analyte-Raman detection agent complex to bind the diagnostic substrate via the capture agent presented thereon which is specific for the analyte (See Fig. 6) or the analyte-Raman detection agent complex (this limitation is optional); and
detecting whether the Raman detection agent bound to the diagnostic substrate using Raman spectroscopy, whereby detection of Raman detection agent bound to the diagnostic substrate indicates the presence of the analyte in the sample(Para 0124; See Fig. 13);
wherein the Raman detection agent comprises a Raman signal-enhancing metal nanoparticle carrying both a Raman reporter for producing a signal detectable by Raman spectroscopy (See Fig. 6 reporter labeled immunogold), and an affinity component (Para 0100, referred to as mouse anti-human PSAclone PSA-66 or tracer antibody) for binding the analyte (See Fig. 6).
However, Porter et al (US20050089901A1) does not teach or fairly suggests the combination and steps of the limitation:
wherein the affinity component comprises protein A.

providing a diagnostic substrate (See Fig. 6(1), Para 0100, referred to as Au surface on glass chips)  presenting a capture agent; (See Fig. 6, referred to as capture antibodies)
providing a Raman detection agent (See Fig. 6, referred to as reporter labeled immunogold) presenting an affinity component (Para 0100, referred to as mouse anti-human PSAclone PSA-66 or tracer antibody);
exposing the sample simultaneously to the diagnostic substrate and the Raman detection agent, allowing the capture agent, the affinity component, and analyte in the sample, if present, to form a complex which is dependent on presence of the analyte for formation (See. Fig.6); and
detecting whether the Raman detection agent bound to the diagnostic substrate using Raman spectroscopy, whereby detection of Raman detection agent bound to the diagnostic substrate indicates the presence of the analyte in the sample(Para 0124; See Fig. 13);
wherein the capture agent of the diagnostic substrate is specific for the analyte(See Fig. 6(2)) or a complex formed between the analyte and the Raman detection agent (this limitation is optional); and
wherein the Raman detection agent comprises a Raman signal-enhancing metal nanoparticle carrying both a Raman reporter for producing a signal detectable by Raman spectroscopy (See Fig. 6 reporter labeled immunogold), and an affinity 
However, Porter et al (US20050089901A1) does not teach or fairly suggests the combination and steps of the limitation:
wherein the affinity component comprises protein A.
Lastly, regarding Claim 21, the closest prior art, Porter et al (US20050089901A1) teaches a Raman detection agent for detecting Raman detection agent for detecting the presence of an analyte in a sample, the Raman detection agent comprising:
a Raman signal-enhancing metal nanoparticle, the nanoparticle carrying both a Raman reporter for producing a signal detectable by Raman spectroscopy, and an affinity component for binding the analyte or a complex formed between the analyte and a capture agent on a diagnostic substrate ((See Fig. 6, referred to as reporter labeled immunogold)
wherein the Raman signal-enhancing metal nanoparticle is a gold nanoparticle (See Fig. 6), the Raman reporter is pATP, the affinity component is protein A, the analyte is an antibody (Para 0049), and the capture agent is an antigen (Para 0050).
However, Porter et al (US20050089901A1) does not teach or fairly suggests the combination and steps of the limitation:
the Raman reporter is pATP and the affinity component is protein A. 
Therefore Claims 23-25 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 21.  

The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER WECKER/Primary Examiner, Art Unit 1797